Citation Nr: 0727285	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
3, 1968 to April 4, 1971.  He had unrecognized service from 
April 5, 1971, until August 6, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for PTSD and denied his claim of entitlement to a 
TDIU rating.  The Board remanded the claims for additional 
development in August 2001 and July 2003.  In an April 2005 
decision, the Board reopened the veteran's previously denied 
claim and remanded the underlying claim for service 
connection and the claim for a TDIU rating for additional 
development.  

The veteran was originally denied entitlement to service 
connection for a nervous condition in February 1983.  This 
decision was confirmed by a July 1983 rating decision which 
found that there was no evidence that the veteran had a 
current psychiatric disorder related to service, and that 
there was no evidence of a confirmed diagnosis of PTSD.  He 
subsequently applied to reopen the claim in October 1998.  
The RO at that time characterized the veteran's claim as a 
claim for entitlement to service connection for PTSD.  The 
Board agrees that the veteran's claim involved a claim for 
service connection for PTSD, but concludes that the issue is 
broader than a claim solely for service connection for PTSD, 
and is therefore more appropriately characterized as 
captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to final disposition of the 
claims.

In April 2005 the Board remanded the claims for the purpose 
of ascertaining whether the veteran's PTSD diagnosis was 
based upon a confirmed in-service stressor.  On psychiatric 
examination in December 2006 the examiner confirmed that a 
PTSD diagnosis for the veteran was appropriate, but 
determined that he was unable to relate the diagnosis to a 
confirmed in-service stressor.  In addition to a diagnosis of 
PTSD, the examiner also determined that the veteran met the 
criteria for a diagnosis of depression, and possibly the 
criteria for a dementia versus retarded intellectual 
functioning.  The examiner, however, did not comment as to 
whether the veteran's depression or possible dementia was 
related to his period of active service.

Relevant service medical records reflect that he was 
hospitalized in November 1968 for hysterical psychosis.  He 
reported hallucinations in which he saw angels who told him 
to kill himself and others.  The diagnosis of hysterical 
psychosis was ultimately changed to "emotional 
instability," as it was determined that the veteran was 
exaggerating his symptoms.  While under observation for a 
period of 9 days, however, the veteran was noted to appear to 
be depressed.  After 9 days, he was returned to full duty.  
The veteran's service medical records also show that in 
October 1969 he was involved in a motor vehicle accident in 
which he sustained a head injury and a fracture of his 
mandible.  At the time of the accident, the veteran reported 
that he had been having "mental collapses" and that he 
thought he may have had one immediately prior to the 
accident.

Post-service medical records reflect, in a June 1980 report 
of telephone contact, that a private physician, D.R.B., M.D., 
reported that he had seen the veteran for the first time in 
May 1980 and believed that the veteran was suffering from an 
untreated and undiagnosed illness dating back to his military 
service.  It was noted that the veteran reported a history of 
hospitalizations during that time for emotional reasons.  It 
was also reported that in Korea the veteran was struck by 
lightning and went into cardiac arrest.  He said that he had 
to be resuscitated and that there was a question of brain 
damage.  Dr. B. stated that the veteran was currently acutely 
depressed, which he felt had ignited in the veteran an 
underlying chronic depression and a state of anxiety.

In a letter dated in June 1982, Dr. B. stated that the 
veteran was disabled from several viewpoints.  He noted that 
physically the veteran has a shaking palsy of the right arm 
and associated neuro-muscular symptoms.  He added that 
emotionally, he manifests one of the most clearly demarcated 
traumatic neuroses that he has seen. He further stated that 
the veteran's trauma emanates from his military service in 
Korea, Germany, and Vietnam.

On his initial VA medical examination in October 1982, the 
veteran informed his examiner that he was struck by lightning 
while on patrol in Korea and that he thought this occurred in 
1969.  It was noted that he had considerable difficulty 
remembering dates and places.  He also stated that he had a 
car wreck in 1969 while home on leave and had a resulting 
broken jaw.  On a related VA neuropsychiatric examination in 
October 1982, the veteran reported that he had been struck by 
lightning in 1969 while home on leave and that he was in an 
automobile accident in Korea.

The examiner noted that the veteran was unable to give a good 
history.  The veteran informed his examiner that he was 
unsure of what his main problem was but indicated that he was 
troubled by the palsy in his right hand and arm.  The 
veteran's wife related that the veteran sustained a traumatic 
on-the-job injury to his right upper extremity approximately 
two and one-half years ago and shortly thereafter became 
suicidal and extremely irritable.  She said he additionally 
became very confused and began in particular to confuse 
dates.  She also reported that since 1974 the veteran has had 
a number of nightmares usually about his experiences in Korea 
or Vietnam.  Mental status examination was significant for 
slurred speech, frequent tearing, and a prevailing emotion of 
an extremely low-mood.  The examiner concluded that the 
veteran was severely impaired.  He stated that the veteran's 
psychiatric state may very well have played a role in his 
being AWOL for 180 days during service.  He added that a 
stress neurosis during that time certainly might have 
precipitated his behavior.  A diagnosis was deferred and 
further psychiatric work-up was recommended in connection 
with VA hospitalization for observation and evaluation.

VA hospitalized the veteran in January 1983 for observation 
and evaluation.  During interviews he was noted to be a poor 
historian and to exhibit evasive speech. It was noted that he 
claimed to have been struck by lightning in 1969 and to have 
been involved in a motor vehicle accident that same year.  
Mental status examination revealed the veteran to have 
laborious speech with difficulty in initiating conversation.  
His mood appeared anxious with appropriate affects.  His fund 
of general information was poor.  While hospitalized an 
organic work-up was initiated, which included a brain scan.  
All studies were within normal limits. Psychological testing 
and psychiatric consultations were initiated but the veteran 
proved poorly cooperative to both.  Testing did reveal an 
indication of depression and anxiety along with withdrawal.

Further evaluation and testing of both the veteran's 
neurological and psychiatric conditions were aborted by the 
veteran's request to be discharged.  His neurological and 
psychiatric diagnoses were deferred as a result.

VA hospitalized the veteran in April 1983 for further 
observation and evaluation.  It was noted at admission that 
the veteran was claiming a mental condition (post-traumatic 
stress neurosis) as well as disabilities resulting from being 
struck by lightning and being involved in an automobile 
accident.  It was noted that VA had previously hospitalized 
him and that during that hospitalization he was considered 
for a Sodium Amytol interview because of the presence of 
obvious conversion symptoms but that he declined.  He was 
offered this same type of interview several times during this 
hospitalization but again strongly refused.  It was noted 
that he claimed that he had worked with a missile unit and 
had secret information that required a National Security 
Representative to be present.  Arrangement for this was 
offered to the veteran but the veteran backed off and stated 
that he did not want the Sodium Amytol interview.

The veteran during psychological interview was very vague and 
evasive in describing some of his military duties.  He made 
general statements, such as he, "killed people, he saw his 
friends killed one by one" but could not give any details 
when asked for them.  The veteran's examiner reported that 
the veteran hinted at being a forward observer but stated 
that with his intellectual functioning that is not usually a 
position that he would be placed in.  The examiner noted that 
the veteran was confronted with a number of inconsistencies 
in his reported history and that he became somewhat angry and 
hostile.  When his physicians tried to resolve some of his 
conflicting statements the veteran would say, "you believe 
what you want."  The veteran was noted to be an expert hunter 
and when asked how he was able to hunt with the reported 
difficulty with his arm and leg he stated, "I kill well. I 
could even kill with my eyes closed if I had to."

The examiner noted that the veteran's hunting behavior would 
be very reminiscent of Vietnam and that the veteran seemed to 
enjoy it rather than avoid it.  He stated that this would be 
a strong point against his having any type of PTSD.  It was 
the conclusion of the veteran's physicians that the veteran 
had some personality disorder symptoms and that he may also 
have some conversion symptoms.  His physicians did not feel 
that he is suffering from PTSD.  Conversion Disorder 
(hysterical neurosis-conversion type) and mixed personality 
disorder with schizoid and dependent and histrionic traits 
were the discharge diagnoses.

The veteran received private medical treatment, to include 
from Dr. B., from 1980 to 1982 for several problems.  An 
undated report contains an impression of possible combat 
neurosis.

Subsequent VA records dated from 1998 to 2000 confirm the 
presence of PTSD and depression.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
because the examiner did not comment as to whether the 
veteran's depression or possible dementia was related to his 
period of active service, such a relationship remains unclear 
to the Board.  Accordingly, a remand for an opinion 
addressing this question is necessary in order to fairly 
adjudicate the merits of the veteran's claim. 

With regard to the veteran's claim of entitlement to a TDIU 
rating, the Board finds that this claim is inextricably 
intertwined with the veteran's pending claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, as the resolution of that claim might have bearing upon 
the claim for a TDIU rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's claims file 
for review by a VA psychiatrist for the 
purpose of ascertaining whether any 
current psychiatric disorder aside from 
PTSD is in any part attributable to the 
veteran's period of active service from 
April 3, 1968 to April 4, 1971.  No 
further examination of the veteran is 
necessary unless the examiner determines 
otherwise.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinions.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should specifically opine as to 
whether there is a 50 percent 
probability or greater that any current 
psychiatric disorder aside from PTSD is 
related to the veteran's period of 
active service.  In this regard, the 
examiner should specifically comment as 
to the psychiatric symptoms for which 
the veteran was treated on 
hospitalization in November 1968, and 
the head trauma sustained in the motor 
vehicle accident in 1969 in determining 
the likely etiologies for all currently 
diagnosed disorders.  The examiner 
should provide the rationale for the 
opinions provided.  If necessary, the 
examiner should reconcile his or her 
opinions with all other opinions of 
record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for an 
acquired psychiatric disorder, to 
include PTSD, and for a TDIU rating.  
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



